DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 8/22/2019 has been acknowledged.


Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
In Claim 15 recites “a list comprising: an applied-action type, an applied-action icon, an applied-action action title, an applied-action banner, a predefined UI, a predefined UX, timing of presentation, order of presentation, and context of presentation.”  This limitation describes the composition of a list. However, the claim does not positively recite any steps that depend on processing the contents of the list. Therefore, the limitation recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  Accordingly, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983); In re Ngai, 70 USPQ2d (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05; Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “the at least one creative asset is selected from a list comprising: an applied-action type, an applied-action icon, an applied-action action title, an applied-action banner, a predefined UI, a predefined UX, timing of presentation, order of presentation, and context of presentation.”  It is unclear what sort of list the creative is being selected from.  I.e., is the list from a menu, is the list options on an interface, is the list predefined values stored in the system.  The specification provides no support as what the list is or what the selection of an ad from such a wide and varied source entails.  Therefore, the claim is indefinite.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth the abstract idea recites: collecting data comprising at least one signal; sending the collected data; evaluating the collected data in real time, to determine occurrence of at least one user-moment; analyzing a plurality of user-moments, to predict at least one future user-moment, related to what a user is expected to do, need or want; receiving a list comprising at least one applied-action that may be applied on the user's computing-device; receiving at least one applied-rule, associating the at least one applied-action with the at least one predicted user-moment; receiving at least one moment-rule, associated with the applied-rule and the at least one predicted user-moment; and performing the at least one applied-action, according to the applied-rule, if the at least one moment-rule is met.  These limitations entail commercial interactions including, advertising, marketing or sales activities or behaviors; business relations; as well as managing personal behavior including following rules or instructions; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of by the processor, from the computing-device; to a server; by the server; by the server; by the server; by the server; by the processor; by the processor, on the user's computing-device, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via a computing device is not a practical application of the abstract idea.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to a processor, computing device 
and a mobile terminal, which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-19 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more. For instance, claims 2-19 build on the abstract idea and also adds extra-solution activities.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claim 20 suffers from substantially the same deficiencies as outlined with respect to claim 1 and is also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy (US Publication 2011/0282964) in view of Winn (US Publication 2013/0159408).
A.	In regards to Claims 1 and 20, Krishnaswamy discloses, a computer-implemented method and system for performing at least one applied-action on a user's computing-device, associated with a processor, according to at least one user-moment, comprising: 
	at least one non-transitory memory device, on which modules of instruction code are stored; a processor associated with the at least one non-transitory memory device, and configured to execute said instruction code; Krishnaswamy [0220];
	collecting by the processor data comprising at least one signal from the computing-device; Krishnaswamy [0075: the client message delivery interface may provide for metrics/data collection and management; 0218: those of skill in the art would understand that information and signals may be represented using any of a variety of different technologies and techniques];
	sending the collected data to a server; Krishnaswamy [0076: communicate the received metrics/data to a number of metrics/data collection servers];
	receiving by the server at least one applied-rule, associating the at least one applied-action with the at least one predicted user-moment; Krishnaswamy [0105: rules fed to the user profile generation agent can associate interest categories fora user based on the user's interactions with applications; 0077: message delivery server interface can provide a conduit for supplying advertisements and sending advertising; wireless access terminal (WAT) can be instructed by the message delivery infrastructure to select targeted content messages (TCMs) based on any available metadata according to rules provided by the message infrastructure; 0146: the described approach is to target messages related to a predicted future behavior based on spatial, temporal, user behavioral constraints, etc., all of which may be adjusted as with the user's interaction as measured by the distribution vectors that track the user's behavior, etc.];
	receiving by the processor at least one moment-rule, associated with the applied-rule and the at least one predicted user-moment, the search engine data comprising first search terms and first volume data for the first search terms; Krishnaswamy [0139: targeted content messages can be selected by matching the applicability of the targeted content message at a specific location and time along the route(s) associated with the user, and matching the message in concert with an available user profile; 0150: example implementation paradigm (rule) is shown, where the Ad-server may deliver a single TCM/message to a user's mobile device in real-time such as a coffee TCM/message when the user is either walking past or driving past a coffee store (moment)];
	and performing by the processor the at least one applied-action on the user's computing-device, according to the applied-rule, if the at least one moment-rule is met; Krishnaswamy [0151: selection function on the device may use additional indictors such as associated revenue and size, in addition to the match indicator from the prediction engine to take a decision on whether to present the TCM/advertisement/information to the user; 0077: wireless access terminal (WAT) can be instructed by the message delivery infrastructure to select targeted content messages (TCMs) based on any available metadata according to rules provided by the message infrastructure; 0150: Ad-server deliver a single TCM/message to a user's mobile device in real-time such as a coffee TCM/message when the user is either walking past or driving past a coffee store];
	Krishnaswamy does not specifically disclose, evaluating the collected data by the server in real time, to determine occurrence of at least one user-moment; this is disclosed by Winn [0034: dynamically tracking user interactions with incoming data; observe a user's data and actions as the user receives incoming data from one or more the data sources, identify what data the user receives, and identify what response actions the user takes upon receipt of the data; 0049: predicting user actions in response to receipt of incoming data may be implemented via software executed over one or more servers];
	 analyzing by the server a plurality of user-moments, to predict at least one future user-moment, related to what a user is expected to do, need or want; this is disclosed by Winn [0034: analysis of a user's interactions with incoming data in order to predict the actions the user is likely to take upon receipt of and in response to the data; based upon the observations, the prediction system predict likely user actions in response to current incoming data; 0040: classifier may use the learnings and the pattern of user actions identified by the trainer to predict the user's response according to the identified pattern; 0049: predicting user actions in response to receipt of incoming data may be implemented via software executed over one or more servers];
	receiving by the server a list comprising at least one applied-action that may be applied on the user's computing-device;  This is disclosed by Winn [0046: analyze the list of past user actions taken in response to data having certain features and predict the user's response to current incoming data; 0042: accuracy data produced by the accuracy calculator may be used by the trainer to determine whether to inform the user of the predictions in a user interface; 0047: accuracy determination may be used by the trainer to adjust the list of user response actions order to generate more accurate predictions on future user actions; 0049: predicting user actions in response to receipt of incoming data may be implemented via software executed over one or more servers]. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to modify the teachings of Krishnaswamy with the teachings from Winn with the motivation to continuously observe user actions in response to incoming data in order to continuously and dynamically update the determined probabilities and refine user action predictions in order to increase the accuracy of the predicted actions.  Winn [0033].
B.	In regards to Claim 2, Krishnaswamy discloses, wherein the plurality of user-moments originates from a plurality of user computing-devices, Krishnaswamy [0096: applications, e.g., games, a user tends to spend most of his time with or how he interacts with the various applications on the phone may provide an opportunity to build a profile for the user based on his behavior and preferences. Most of the data mining and user behavior profile determination of this sort can be done on the W-AT itself; 0105: Interest categories can also be assigned to the user profile using server assisted collaborative filtering on the behavior data collected at the W-AT];
	Krishnaswamy does not specifically disclose, and wherein analyzing the plurality of user-moments to predict at least one future user-moment is performed by a server, associated with the plurality of computing-devices.  This is disclosed by Winn [0050: client applications executed on any of the client devices may facilitate communications via application(s) executed by servers, or on individual server. An application executed on one of the servers may facilitate automatically tracking and predicting user actions in response to receipt of incoming data].  The motivation being the same as stated above in claim 1.
C.	In regards to Claim 3, Krishnaswamy discloses, further comprising analyzing the plurality of user-moments from a plurality of user computing-devices, to create at least one user profile, wherein said profile is associated with at least one user's computing device, and comprising at least one user-moment that is a predicted user-moment, and at least one indication related to the user's preferences.  Krishnaswamy [0096: applications, e.g., games, a user tends to spend most of his time with or how he interacts with the various applications on the phone may provide an opportunity to build a profile for the user based on his behavior and preferences. Most of the data mining and user behavior profile determination of this sort can be done on the W-AT itself].
D.	In regards to Claim 4, Krishnaswamy discloses, further comprising collecting by the processor data comprising a plurality of signals from the computing-device, wherein at least one signal is associated with a score, and wherein evaluating the collected data by the processor to determine at least one user-moment further comprises combining said data signals according to said scores.  Krishnaswamy [0110: example, noting that a user is sending more than five-hundred SMS messages per month, the profile generator might say that the user is likely to be in the age group from 15-24 with a confidence level of 60%; 0112: SMS usage rate indicates that the user is within the age group of 15-24 years with a 60% confidence level and demographic profile for the home location indicates that the user is in age group of 15-24 years with a 20% confidence level, then these two items can be combined with, for example, fuzzy logic rules to come up with a unified confidence level for the user].
E.	In regards to Claim 5, Krishnaswamy discloses further comprising: 
	receiving at least one applied-action from a third-party, said applied-action is associated with a predefined profile; Krishnaswamy [0048: third party may provide user profile inference rules to be used by a User Profile Generation Agent];
	comparing at least one user's profile with the predefined profile; Krishnaswamy [0013: matching received information from the information source based on at least one learned RDV in a user profile to determine a suitability of the content of the information for display];
	and performing the applied-action on the user's computing device when a match between the predefined profile and user-profile is found.  Krishnaswamy [0049: User Profile Generation Agent, the functional unit at the client that receive various pertinent data, such as advertisement inference rules; 0139: targeted content messages can be selected by matching the applicability of the targeted content message at a specific location and time along the route(s) associated with the user, and matching the message in concert with an available user profile].  
F.	In regards to Claim 7, Krishnaswamy discloses, wherein said applied-action on the user's computing device is selected from a list comprising at least one of: invoking a specific application; presenting a link to at least one web site; presenting a list of icons, comprising at least one icon associated with an application installed on the computing device; presenting a list of icons, comprising at least one icon associated with an application installed on an online application store; and presenting an advertisement.  Krishnaswamy [0142: set of possible targeted content messages are selected from a pool of available such messages that relate to the routes chosen for that time or interval of time; 0036: advertisement an example of a targeted-content-message].
G.	In regards to Claim 8, Krishnaswamy discloses, further comprising: 
	acquiring by the server feedback information from at least one user's computing device, including at least one of: a history of user-moments, a history of the user's recorded interests, a history of a user's application usage, and a history of the user's preferences; Krishnaswamy [0135: user's interests can be initially established by historically monitoring the user's click response on the user's mobile client against a set of advertisements/messages/TCMs];
	and analyzing the feedback data to determining the relevance of applied-actions from the list of applied-actions; Krishnaswamy [0012: matching received information from the information source based on at least one learned relative distribution vector (RDV) in a user profile to determine a suitability of the content of the information for display, or determining to utilize a learned RDV for determining relevance of information];
	performing an applied-action according to said determined relevance; Krishnaswamy [0016: at least one RDV is independent across a context of usage of information by the user wherein an overall suitability measure for presentation of content in the information to the user is determined based on the determined relevance metric];
	and updating at least one of a profile, applied-rule, rule-condition, moment-rule and score respective of a user, according to said analysis.  Krishnaswamy [0135: dynamic monitoring can then also be accomplished by updating the user's interest profile, based on currently observed user responses].  
H.	In regards to Claim 9, Krishnaswamy discloses, wherein the feedback information may further comprise at least one of personal data relating to the user, and information relating to the user's device, and wherein updating the user's profile is done according to feedback acquired from a plurality of users.  Krishnaswamy [0216: feedback mechanism with various sources and levels of processed information can be devised for determining what information is to be disseminated to the user; it should be appreciated that the forwarded information can be the learned RDV s and can be stored, for example, in a user profile on the client device; 0202: tagged RDV may include statistical information gathered from a population of users, which may include user feedback, user behavior, and so forth].  
I.	In regards to Claim 11, Krishnaswamy discloses, wherein said collecting of data on the user's computing-device is performed by at least one first Software Development Kit (SDK) installed therein, and wherein evaluating the data on the user's computing-device is performed by at least one second SDK installed therein, and wherein performing of at least one applied-action on the user's computing-device is performed by at least one third SDK installed therein.
  Krishnaswamy [0049: User Profile Generation Agent functional unit at the client receive various pertinent data, such as advertisement inference rules, user behavior from a metric collection agent, location data from a GPS; 
0056: Advertisement Cache Manager client agent that maintain an advertisement cache. A cache manager may take cached advertisements from a filtering agent and respond to advertisement requests from other applications on the access terminal; 0055: TCM Cache Manager client agent that can maintain a targeted content-message cache; 0151: action along with the meta-data for a given TCM/information/ad are used to refine the user preference model and subsequently the inputs related to the user action].  
J.	In regards to Claim 12, Krishnaswamy discloses, wherein at least two of the first, second and third SDKs are the same SDKs.  Krishnaswamy [0075: the client message delivery interface may provide for metrics/data collection and management. Some of the collected metrics/data may be transferred to the metric reporting agent and/or to the W-AT's data service layer via the metric collection agent].
K.	In regards to Claim 13, Krishnaswamy discloses, wherein the at least one of first, second and third SDKs are integrated within a third-party application installed on the user's computing-device.  Krishnaswamy [0048: Third Party Inference Rule Provider provide user profile inference rules to be used by the User Profile Generation Agent; 0104: profile elements (including demographics) can be inferred from behavior mined by adding hooks to observe application behavior].
L.	In regards to Claim 14, Krishnaswamy discloses, wherein the third-party application is a native mobile app, and wherein the at least one third SDK is associated with a plurality of applied-actions; [0104: profile elements (including demographics) can be inferred from behavior mined by adding hooks to observe application behavior through a native user interface application on a W-AT];
	and wherein the at least one third SDK is further configured to perform at least one of: 	receive from the third-party mobile application a selection of an applied-action of the plurality of applied-actions; receive from the third-party mobile application at least one creative asset; receive from the third-party mobile application at least one second rule-condition; and perform the selected applied-action on the computing-device according to at least one of: the applied-rule, the first rule-condition, the second rule-condition, and the at least one creative asset.  Krishnaswamy [0104: applications of interest to the user and time spent in these applications can be inferred by monitoring when the user launches and exits a particular application];
M.	In regards to Claim 15, Krishnaswamy discloses, wherein the at least one creative asset is selected from a list comprising: an applied-action type, an applied-action icon, an applied-action action title, an applied-action banner, a predefined UI, a predefined UX, timing of presentation, order of presentation, and context of presentation.  Krishnaswamy [0076: the stored metrics/data may be used for marketing purposes, e.g., advertising; 0077: W-AT can be instructed to select TCMs based on any available metadata according to rules provided by the message infrastructure];
N.	In regards to Claim 18, Krishnaswamy discloses, further comprising:
	tagging at least one element with a tag respective to at least one user-moment, wherein said element is selected from a list comprising at least one of: an application, a product, media content, a link, and content of a web page; Krishnaswamy [0173: each object that the user accesses can be tagged with a relative distribution vector (RDV) information regarding the category in the content meta-data; 0176: the content may also be tagged with its accessed context (Web Browsing/Music Player/etc)];
	identifying an occurrence of the at least one user-moment; [0127: monitoring the user's click response in relation to a general population or even a targeted population of advertisements/messages/TCMs, an initial assessment of the user's interests can be obtained];
	and presenting on the user's computing device a list comprising at least one element that is tagged with the tag respective to the at least one user-moment.  Krishnaswamy [0013: matching received information from the information source based on at least one learned RDV in a user profile to determine a suitability of the content of the information for display];
O.	In regards to Claim 19, Krishnaswamy discloses, further comprising presenting to a user on their computing device at least one message in real time, according to the user's profile, and at least one user-moment.  Krishnaswamy [0150: deliver a single TCM/message to a user's mobile device in real-time such as a coffee TCM/message when the user is either walking past or driving past a coffee store];

Claims 6, 10 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnaswamy (US Publication 2011/0282964) in view of Winn (US Publication 2013/0159408) in further view of and Zalewski (US Publication 2020/0118401).
A.	In regards to Claim 6, Krishnaswamy does not specifically disclose, further comprising: 
	clustering a plurality of user-profiles in a cluster model; this is disclosed by Zalewski [0183: user profile include information regarding the user, historical data, references, shopping list, social friends, social activities; 0206: determination may be predicted based on a model monitoring entry and store activity and may be reinforced by historical data showing clusters of matching faces defining a family, partners, etc.; clustering and determining of shopping groups also derived in whole or in part from third party services, such as social networks; 0855: group of shoppers may be clustered into a group]
	associating specific users with user-moments pertaining to user-profiles of other users within the same cluster; this is disclosed by Zalewski [0033: selection of items being based in part on location of other users in the store; 0221: locate items that meet predefined criteria associated with another shopper's account; 0855: store tracks the take and returns of items to shelves and the removal of items from the shopping list as items are gathered by individual members of the group]
	continuously adjusting at least one clustering model, based on data-signals received as feedback from at least one users' computing device; this is disclosed by Zalewski [0203: data from each shoppers shopping trip may accumulate and be used to retain a machine learning model specific for the user, tuning the model with new data from each shopping experience, or continuous tuning. Machine learning model may also be retrained across the population of shoppers on a continuous basis];
	and adjusting at least one applied-rule according to the adjustment of the clustering model, to improve the user's responsiveness to applied-actions.  This is disclosed by Zalewski [0203: machine learning model may also be retrained across the population of shoppers on a periodic or continuous basis; 0124: when multiple shoppers are attempting to efficiently traverse a store and collect the necessary items on their shopping list or when dynamic event occurs, the guidance system linked to tracking the individual is adjusted to add, remove or change paths]. 
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the combined teachings of Krishnaswamy/Winn with the teachings from Zalewski with the motivation to provide a classifying model that refines its classification over time to assist in predicting an action to be taken by a user or other users.  Zalewski [0063].
B.	In regards to Claim 10, Krishnaswamy does not specifically disclose, wherein data associated with at least one user-moment is sent from a computing-device to the server, and wherein sending the data is triggered according to a predefined, identified user-moment event.  This is disclosed by Zalewski [0047: receiving, by the server, interaction data by the shopper using one or more sensors of the physical store and the WCC device to determine that the item is one targeted for purchase; 0050: receiving, by the server, data indicative of said user leaving an area of the store that is indicative that the user has purchased the item].  The motivation being the same as stated above in claim 6. 
C.	In regards to Claim 16, Krishnaswamy discloses, wherein a plurality of SDKs are integrated within a respective plurality of applications installed on a computing device, Krishnaswamy [0075: in addition to traditional applications associated with W-ATs, the present W-AT may have TCM-related applications at the applications level, which in turn may be linked to the rest of the M-TCM-PS via a client advertisement interface],
	Krishnaswamy does not specifically disclose, and wherein each SDK is configured to collect data on the user's computing-device according to access permissions attributed to a respective application, and wherein the server is configured to determine which SDK in the computing-device has access to what data and control each SDK's data signal collection accordingly.  This is disclosed by Zalewski [0667: user device can include, for example, an application of a smart phone, a webpage, or other interconnected device or interface; an app of a smart phone can be used to select customized data sources to collect data; 0741: user can be identified by scanning a code from an application, or simply by registering the user's smartphone before visiting the store either online or at a kiosk. The user account of the user will provide access to the user's profile, utilized to provide efficient information that is customized to the user; 0851: users of devices, e.g., computers, tablets, phones, watches, desktops, terminals, etc., can log into a server and request to view, access, interface with, or respond to data collected from the transmitting WCC devices; 0244: applications are hosted on servers, to provide access to applications (e.g., mobile APPs or websites), which receive communication related to output from WCC devices]. The motivation being the same as stated above in claim 6.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnaswamy (US Publication 2011/0282964) in view of Winn (US Publication 2013/0159408) in further view of and Chernenkov (US Publication 2017/0357721).
A.	In regards to Claim 17, Krishnaswamy discloses, further comprising: associating a plurality of third-party applications with one applied-action, Krishnaswamy [0096: user profile may be further developed using any of a W-AT's numerous applications. Which applications, e.g., games, a user tends to spend most of his time with or how he interacts with the various applications on the phone];
	Krishnaswamy does not specifically disclose, checking for at least one mutual connection between applications that are associated with the applied-action; this is disclosed by Winn [0028: user may receive different types of data from multiple data sources including email messages, text messages, instant messages, voicemail messages, phone calls, multimedia and/or audiovisual messages, documents, RSS feeds, social network updates, and other similar alerts and data]; the motivation being the same as stated above in claim 1;
	and presenting on the computing device notifications for the additional application; this is disclosed by Winn [0067: based on a predicted action response associated with the data received from data source for a particular application program running on computing device, the notifier component assigns a user notification to the predicted action response and sends this user notification to one or more client devices]; the motivation being the same as stated above in claim 1;
	Krishnaswamy does not specifically disclose, counting by the server the number of applications that are associated with an applied-action; this is disclosed by Chernenkov [0091: application usage data can include information about how often users access and interact with a web application (applied-action); the particular criteria can include data about web application installs, or how many times a web application is installed in a browser launch bar];
	periodically crawling an online application store, for analyzing the description of applications in the application store; this is disclosed by Chernenkov [0061: periodically, and without receiving a request from a user execute a web crawl to retrieve additional content pertaining to a particular web application];
	finding at least one additional application with similar connections according to the analysis; this is disclosed by Chernenkov [0020: analyze website traffic and user behavior associated with a specific website to determine whether the website provides an application that can be categorized similar to other applications listed].
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the combined teachings of Krishnaswamy/Winn with the teachings from Chernenkov with the motivation to collect information related to a web app or web application and provide a selectable application in the online marketplace in which the selectable application is configured to function similar to a native application for a particular platform.  Chernenkov [0017].



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).